Citation Nr: 1450419	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected right (major) shoulder disability, status-post reconstruction, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected right shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from July 1980 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

In June 2009, the RO continued a 30 percent evaluation assigned for the service-connected right shoulder disability.  The Veteran disagreed with the decision and perfected this appeal.  

In July 2010, the RO denied service connection for cervical spine degenerative disc disease and degenerative joint disease.  The Veteran disagreed and a Statement of the Case was furnished to him in June 2012.  

According to VACOLS (Veterans Appeals Control and Locator System), this appeal was closed for failure to respond with a VA Form 9.  

In February 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).

At the hearing, the representative argued that the Veteran had presented a Form 9 on the cervical spine issue to the RO Public Contact (Room 222) along with color photographs.  

A review of the claims folder shows that these documents were actually received in July 2011 along with a Notice of Disagreement.  The Board is unable to locate a VA Form 9 with regard to this issue.

Nonetheless, the Veteran presented testimony regarding this issue and the VLJ considered it intertwined with the appeal issue and thought they should be running in tandem.  

Under these circumstances, the Board accepted jurisdiction of the cervical spine issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing). 

These claims were previously remanded by the Board in November 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

However, nothing in the Veteran's testimony before the undersigned or his claims file suggests that he is not capable of substantially gainful employment.  As such, a claim for TDIU is not raised by the record. 



FINDINGS OF FACT

1. For the period of the appeal, the service-connected right shoulder disability, status-post reconstruction, is not shown to have been productive of a limitation of motion of the right (major) arm greater than midway between the side and shoulder level.

2.  The Veteran is not shown to have manifested complaints or findings referable to a cervical spine disorder, including cervical spine degenerative disc disease and degenerative joint disease, in service or for many years thereafter.

3.  The currently demonstrated cervical spine degenerative changes is not shown to have been due to an injury or other event of the Veteran's period of active service or to have been caused or aggravated by his service-connected right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected right shoulder disability, status-post reconstruction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5201 (2014).

2.  The Veteran's cervical spine disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein; nor is the cervical spine disorder proximately due to or the result of the service-connected right shoulder disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was also afforded VA examinations responsive to the claim for an increased right for his right shoulder disability; the examination reports contain all the findings needed to rate the Veteran's service-connected right shoulder disability, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Veteran was afforded multiple VA examinations responsive to the claims of service connection for a cervical spine disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examinations are inadequate to decide the claims being adjudicated herein, so the examinations are found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the February 2013 hearing, clarified the issues on appeal and explained the concepts of service connection and increased ratings, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims for an increased rating and for service connection.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorders.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5201 provides that limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2014). 

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the August 2012 and January 2014 VA examinations.  See 38 C.F.R. § 4.69 (2014).

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximates his current 30 percent disability rating.  

The evidence shows that, throughout the rating period on appeal, the Veteran did not have limitation of motion of the arm to 25 degrees from the side.  According to the August 2012 VA examination report, he had range of motion to at least 90 degrees flexion and abduction.  At the January 2014 VA examination, he had range of motion to 80 degrees flexion and 85 degrees abduction.  Previously, at his June 2009 VA examination, the Veteran had range of motion to at least 33 degrees flexion and 53 degrees abduction; he had internal and external rotation to 90 degrees in each direction.  Despite the Veteran's report of pain, there was no pain on motion at his August 2012 and January 2014 VA examinations; at the June 2009 VA examination, there was pain on motion, but no additional limitation of motion due to pain.  There was tenderness of acromioclavicular joint, but he had adequate muscle strength.   

The evidence also shows that, throughout the rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation of the right shoulder.  Further, the evidence does not show nonunion, fibrous union, or loss of the head of the humerus.  As such, the Board is precluded from assigning a disability rating in excess of 30 percent for a right shoulder disability, status-post reconstruction under Diagnostic Codes 5200 or 5202.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion, does not by itself warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  

The January 2014 VA examiner noted that joint function on the right was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, or incoordination, despite complaints of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 30 percent disability rating.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right shoulder disability, status-post reconstruction, are fully contemplated by the applicable rating criteria.  As shown above, the Veteran's symptoms including pain, stiffness, and limitation of motion are contemplated by the criteria applicable to the shoulder and the regulations relating to function loss and the joints, 38 C.F.R. §§ 4.40, 4.45.  

In any event, the Veteran does not contend and the evidence does not reflect that the right shoulder disability, status-post reconstruction, has caused marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  

The Veteran alleged that he is entitled to an increased disability evaluation for his right shoulder disability, status-post reconstruction, but he did not indicate that this disability, standing alone, interfered with his ability to work.  Therefore, referral for consideration of extraschedular ratings for the Veteran's right shoulder disability, status-post reconstruction, is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 30 percent for any time during the appeal period.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 30 percent for a right shoulder disability, status-post reconstruction, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As degenerative joint disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran asserts that his degenerative disc disease and degenerative joint disease of the cervical spine was caused by his in-service motor vehicle accident, or in the alternative, caused or aggravated by his service-connected right shoulder disability.  

The evidence does not show that the Veteran's claimed cervical spine disorder, currently diagnosed as degenerative disc disease and degenerative joint disease of the cervical spine, is related to an event or incident of his period of active service, including his service-connected right shoulder disability.  

Likewise, the medical evidence does not show that any degenerative joint disease was manifested during one year presumptive period after service.  

The Board acknowledges that the medical evidence confirms cervical spine pathology.  

The Board notes in this regard that not only was there no evidence of degenerative disc disease and degenerative joint disease of the cervical spine during service or for many years thereafter, the examination at separation reported that the spine and musculoskeletal system were normal.  The Board observes that the Veteran made no complaints whatsoever related to his neck during service.

Moreover, the Veteran denied degenerative disc disease and degenerative joint disease of the cervical spine at the time of his separation from service.  He also is not shown to have voiced any relevant complaints or exhibit pertinent symptomatology to prior to 2009.  

In this regard, the June 2010 and January 2014 VA examiners, as well as the examiner that provided the May 2014 addendum, opined that it was less likely than not that the current cervical spine disability was caused or aggravated by service, including his service-connected right shoulder disability.  In particular, the January 2014 VA examiner noted that the Veteran made no complaints related to his neck during service, including at the time of the motor vehicle accident or at separation, and that the Veteran did not make complaints related to his neck at any of his VA examinations, or to his treating providers for many years after service.  The VA examiner also noted that the Veteran had a cervical spine radiograph in 2004 that was essentially normal, and that there was no evidence of any cervical spine disability until 2006, wherein he was found to have minor spondylosis of the lower cervical spine.  The VA examiner concluded that the Veteran's current cervical spine degenerative disc disease and degenerative joint disease are consistent with normal age related degeneration of the cervical spine.

Likewise, the May 2014 addendum stated that the absence of complaints regarding the Veteran's neck at the time of the in-service motor vehicle accident or at the time of his 1991 Medical Board, as well as the absence of relevant complaints for so many years after service weighs against a nexus to service.  The May 2014 addendum also states that there is no evidence of a worsening of the Veteran's cervical spine beyond the normal progression by his service-connected right shoulder disability.

The Board also finds that the weight of the evidence does not show that a service-connected disability, including the right shoulder disability, caused or aggravated the Veteran's  cervical spine degenerative disc disease and degenerative joint disease.  

First, as a progressive condition, cervical spine degenerative disc disease and degenerative joint disease is first shown to have had its clinical onset independent of any increased worsening of the service-connected right shoulder disability.  At the time that early degenerative changes of minor spondylosis were noted in 2006, the Veteran reported that his neck stiffness was not associated with his right shoulder complaints; surgical records from 2007 associated his right shoulder complaints with a rotator cuff tear and entrapment.

Later, in 2009, when the Veteran again sought treatment for complaints of neck pain, he reported a 3 year history of neck pain, as well as a history of a motor vehicle accident in service, but he did not attribute the neck pain to his service-connected right shoulder disability or the in-service motor vehicle accident.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that the Veteran's lay statements tend to generally relate the claimed cervical spine degenerative disc disease and degenerative joint disease to his service-connected right shoulder disability, the Board finds that they are of limited probative value and are outweighed by the medical opinion provided in connection with the January 2014 VA examination and May 2014 addendum.   

To the extent that the Veteran's private provider (K. B. P., D.O.) and a VA treating provider linked his cervical spine degenerative disc disease and degenerative joint disease to service, the Board finds that these opinions have limited probative value, as they were based on the Veteran's uncorroborated report of a neck injury at the time of the motor vehicle accident in service; to the contrary, the medical evidence does not show any complaints, treatment, or diagnoses related to his neck during service, at his initial post-service VA examination, or for many years after.  

The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Likewise, the June 2010 VA examination, January 2014 VA examination and May 2014 addendum opinion explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, on this record, the preponderance of the evidence is against the Veteran's claim of service connection for cervical spine degenerative disc disease and degenerative joint disease, including as secondary to his service-connected right shoulder disability, status-post reconstruction.



ORDER

An increased evaluation in excess of 30 percent for the service-connected right (major) shoulder disability, status-post reconstruction, is denied.

Service connection for cervical spine degenerative disc disease and degenerative joint disease, to include as secondary to the service-connected right shoulder disability, status-post reconstruction, is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


